NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 19, 2015 *
                                 Decided March 20, 2015

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 14-1338

JOHN D. HAYWOOD,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 12-cv-02302

CHAMPAIGN COUNTY,                               Harold A. Baker,
ILLINOIS, et al.,                               Judge.
     Defendants-Appellees.

                                        ORDER

        John Haywood, an Illinois prisoner, appeals from the dismissal of his suit brought
under 42 U.S.C. § 1983 against parties associated with the investigation and prosecution
of his convictions in 2007 for child pornography, unlawful possession of ammunition as
a felon, and being an armed habitual criminal. The district court dismissed the suit as
time-barred. We affirm.

      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-1338                                                                            Page 2

      In 2013 Haywood filed a sprawling complaint that appears to allege a conspiracy
among the County of Champaign, its law enforcement officials, and his court-appointed
lawyer to deprive him of his civil rights by framing him for crimes that he says he did
not commit. This conspiracy, Haywood contends, led to his wrongful conviction in 2007
and resulting 45-year prison sentence.

       The district court concluded that Haywood’s claims were barred by Illinois’s
two-year statute of limitations. The court concluded that Haywood’s alleged injury—his
incarceration from his 2007 conviction—does not implicate the continuing-violation
doctrine and thus did not “extend” the limitation period.

        On appeal Haywood first argues that the district court overlooked his argument
that his claim should not have accrued until 2011, the date when he consulted with a
lawyer during state post-conviction proceedings and first could have learned about the
constitutional wrongs arising out of his prosecution. We review de novo a district court’s
decision to dismiss a complaint on statute of limitations grounds. See Chi. Bldg. Design,
P.C. v. Mongolian House, Inc., 770 F.3d 610, 613–14 (7th Cir. 2014). We look at the
limitations period for personal injury suits in the state where the injury occurred,
see Campbell v. Forest Preserve Dist. of Cook County, 752 F.3d 665, 667 (7th Cir. 2014), and in
Illinois that period is two years, see 735 ILCS 5/13-202; Wallace v. Kato, 549 U.S. 384, 387
(2007). But Haywood challenges the accrual date of his claims, and accrual rules are
governed by federal law. See Devbrow v. Kalu, 705 F.3d 765, 767 (7th Cir. 2013); Heard v.
Sheahan, 253 F.3d 316, 319–20 (7th Cir. 2001). The statute of limitations begins running
when a plaintiff knew or should have known that his constitutional rights had been
violated. See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006); Behavioral Inst. of Ind., LLC
v. Hobart City of Common Council, 406 F.3d 926, 929 (7th Cir. 2005).

       We disagree with Haywood that he could not have discovered his constitutional
injuries until his meeting with his lawyer in 2011. Haywood’s state court records—of
which we may take judicial notice, see Scherr v. Marriot Int’l, Inc., 703 F.3d 1069, 1073 (7th
Cir. 2013)—reveal that he was counseled for several months after his trial (through
February 2008 by a new attorney, not the one named as a defendant) while his lawyer
successfully sought to reduce his sentence. So Haywood could have discovered his
injuries in 2008 by probing his lawyer, and he has not suggested why he could not have
done so. Moreover, Haywood’s insistence notwithstanding, the accrual date of his
claims was not postponed until he gained adequate legal knowledge to understand the
constitutional nature of the alleged harms. See United States v. Kubrick, 444 U.S. 111,
No. 14-1338                                                                          Page 3

122–23 (1979). His claim accrued at no later than his sentencing in 2007, when he should
have been aware of every act allegedly committed under the conspiracy that injured
him. See Logan v. Wilkins, 644 F.3d 577, 581–82 (7th Cir. 2011).

       Haywood next contends that his claim falls under the continuing-violation
doctrine because, in his view, his incarceration is an ongoing injury, and so the statute of
limitations did not start running when his trial and sentencing concluded in 2007. But
the doctrine addresses violations that are cumulative in nature—allowing lawsuits “to
be delayed until a series of wrongful acts blossoms into an injury on which suit can be
brought,” Limestone Dev. Corp. v. Vill. of Lemont, Ill, 520 F.3d 797, 801 (7th Cir.
2008)—rather than an ongoing injury like Haywood’s incarceration that lingers once the
unconstitutional act is complete, see United States v. Midwest Generation, LLC, 720 F.3d
644, 646, 648 (7th Cir. 2013).

                                                                               AFFIRMED.